Citation Nr: 0309540	
Decision Date: 05/21/03    Archive Date: 05/27/03	

DOCKET NO.  01-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
March 1958.

This matter arises from a March 2000 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

By decision dated October 25, 2002, the Board determined that 
new and material evidence had, in fact, been submitted, and 
that the veteran's claim of entitlement to service connection 
for a bilateral knee disability was reopened.  

REMAND

In December 2002, the Board undertook additional development 
with respect to the issue listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development action requested by the Board has 
been completed and has resulted in the acquisition of the 
report of a March 2003 VA examination.  The record reflects 
that the veteran was afforded the opportunity in March 2003 
to review the addition to the record pursuant to 38 C.F.R. 
§ 20.903(b) (2002).
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in 


conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.

In the instant case, although the veteran was provided with a 
physical examination, he did not waive his right to have the 
additional evidence stemming therefrom considered initially 
by the RO.  A remand of the case is therefore required to 
comply with DAV.  In addition, the Board notes that it is 
unclear whether the RO has adequately provided the veteran 
with the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 (Aug. 
27, 2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). 
 
2.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates 


of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 
his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.
 
3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.
 
4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should readjudicate the issue on appeal.  

5.  If the benefit sought on appeal is 
not granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be 


drawn regarding the final disposition of the claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




